DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Allowable Subject Matter
Claims 1, 4-12 and 14-19 are allowed.
Reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that an anti-peep structure, based on a principle of optical waveguide of two-dimensional photonic crystals and a method for manufacturing an anti-peep structure, comprising a combination of various elements as claimed, more specifically, the combination of “a substrate made of a first material with a first refractive index, comprising a light incident surface and a light outgoing surface disposed opposite to each other, wherein a plurality of grooves are disposed in the substrate at a side of the light incident surface or the light outgoing surface; a second material with a second refractive index disposed in the plurality of grooves; wherein a viewing angle at the light outgoing surface is determined wherein in a direction that the plurality of grooves are sequentially arranged, any one of the plurality of grooves has a dimension ranging from 30 nm to 210 nm, and a distance between any two adjacent grooves of the plurality of grooves ranges from 20 nm to 200 nm; and in a direction perpendicular to the light outgoing surface, any one of the plurality of grooves has a dimension ranging from 50 µm to 200 µm, and in the direction that the plurality of grooves are sequentially arranged, the dimension of the groove and the distance between any two adjacent grooves are in the same order of magnitude as an incident light wavelength for realizing a photonic crystal effect” as set forth in claims 1, 11 and 12.
Claims 4-11 are allowed since they depend either directly or indirectly on the allowed claim 1.
Claims 14-18 are allowed since they depend either directly or indirectly on the allowed claim 12.

Cited but not applied prior art:
Schwartz et al. (US 2014/0232960) disclose (at least in Figs. 1A-1B and 2) an anti-peep structure (Fig. 2: a switchable privacy film 20), comprising: a substrate 12 (Figs. 1A-1B) or 23 (Fig. 2) made of a first material with a first refractive index (par. [0027]), comprising a light incident surface and a light outgoing surface disposed opposite to each other, wherein a plurality of grooves (channels 15 in Figs. 1A-1B, or channels between ribs 24 in Fig. 2) are disposed in the substrate at a side of the light incident surface or the 
	Schwartz et al. (further) disclose (at least Fig. 3; pars. [0020]-[0024]) wherein in a direction that the plurality of grooves 35 are sequentially arranged, any one of the plurality of grooves has a dimension (P-W), and a distance between any two adjacent grooves (W) of the plurality of grooves; and in a direction perpendicular to the light outgoing surface, any one of the plurality of grooves has a dimension (H).
However, Schwartz et al. do not explicitly disclose wherein in a direction that the plurality of grooves are sequentially arranged, any one of the plurality of grooves has a dimension ranging from 30 nm to 210 nm, and a distance between any two adjacent grooves of the plurality of grooves ranges from 20 nm to 200 nm; and in a direction perpendicular to the light outgoing surface, any one of the plurality of grooves has a dimension ranging from 50 µm to 200 µm, and in the direction that the plurality of grooves are sequentially arranged, the dimension of the groove and the distance between any two adjacent grooves are in the same order of magnitude as an incident light wavelength for realizing a photonic crystal effect.

Conclusion

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- January 1, 2022